Case 1:21-cv-00330-REP Document1 Filed 08/23/21 Page 1of 13

RAYMOND D. SCHILD, ISB No. 3937
The Boise Law Firm, PLLC

2484 N Stokesberry Pl, Suite

100

Meridian, ID 83646

Telephone (208) 336-1145

Attorneys for the Plaintiff

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO
CHRISTOPHER BLESSING, )
an individual, ) Case No.
)
Plaintiff, )
) VERIFIED COMPLAINT FOR DAMAGES
VS. ) AND DEMAND FOR JURY TRIAL
)
CITY OF NAMPA, IDAHO, a political )
subdivision of the state of Idaho, )
CURTIS HOMER, in his individual )
capacity and as the CHIEF OF POLICE OF)
THE CITY OF NAMPA, IDAHO, and )

DETECTIVE SHEA PHILLIPS, SGT. JAMIE)
BURNS, and OFFICER M. FOSTER, in their )

individual capacities and as Officers of the
CITY OF NAMPA, IDAHO.

Defendants.

Neeweert” eee” Nome nee Nee”

 

COMES NOW, the above named Plaintiff, CHRISTOPHER BLESSING, (hereinafter,
“PLAINTIFF”), and in and for causes of action against the Defendants, as above-identified in the
caption to this action, hereinafter referenced within this Complaint as the CITY OF NAMPA
DEFENDANTS (hereinafter, “CITY”); or in respect to the individuals, as either individually
referenced or collectively identified as (“Individual Named Defendants”); against whom the Plaintiff

hereby claims and alleges as follows:

COMPLAINT — PAGE I
Case 1:21-cv-00330-REP Document1 Filed 08/23/21 Page 2 of 13

I.
NATURE OF THE ACTION

1. This is an action arising under 43 U.S.C. § 1983 for damages for the use of excessive
force arising out of an attempted unlawful detention, interrogation or arrest, which claims primarily
arise out of the unlawful conduct engaged in by Nampa City Police officers in their use of
“excessive force,” as based upon their attempted interrogation, detention or arrest of the Plaintiff, as
undertaken without a warrant, and in the absence of any exigent or emergency circumstances.

Il.
PARTIES, VENUE, JURISDICTION

2. At all times relevant hereto, the Plaintiff was, and is, an individual residing in Ada
County, the state of Idaho.

3, At all times relevant hereto, the Defendant City of Nampa was, and is, a political
subdivision of the Idaho of Idaho. Ida. Const. Art. XVII; LC. § 31-116; and IC. § 6-902.2.

4. Atall times relevant hereto, the Defendant Curtis Homer, inhis individual and official
capacities was the Chief of Police of the City of Nampa.

S. At all times relevant hereto, the Defendant Detective Shea Phillips in individual
and official capacities was a duly appointed Police Officer of the City of Nampa.

6. At all times relevant hereto, the Sgt. Jamie Burns in individual and official
capacities was a duly appointed Police Officer of the City of Nampa.

7. At all times relevant hereto, the Officer M. Foster in individual and official
capacities was a duly appointed Police Officer of the City of Nampa.

8. Jurisdiction arises under 28 U.S.C. § 1343.

COMPLAINT — PAGE 2
10.

11.

12.

13.

14.

15.

16.

17.

Case 1:21-cv-00330-REP Document1 Filed 08/23/21 Page 3 of 13

9, Venue is proper in this court under 28 U.S.C. § 1391(b) & Idaho Local Dist. Rule3.1.
FACTUAL ALLEGATIONS

On September 19,2019, at approximately 10:00p.m., Plaintiff was attacked at the Idaho Center after a
concert by a third person and defended himself.

In the ensuing investigation he was detained and questioned by NAMPA POLICE
DEPARTMENT DETECTIVE SHEA PHILLIPS, #5243, unit 312 C/O NAMPA POLICE
DEPARTMENT, NAMPA POLICE DEPARTMENT SGT. JAMIE BURNS #395, unit 304 C/O
NAMPA POLICE DEPARTMENT and NAMPA POLICE DEPARTMENT OFFICER M.
FOSTER #398, C/O NAMPA POLICE DEPARTMENT.

During his questioning, he was told to sit on the ground. In response, he stated he would rather
stand. He made no aggressive move toward any officer, was polite, and neither used nor
threatened any force.

Merely because he did not to the officers’ satisfaction follow all of their specific demands and
instructions as soon as they believed he should have, he was physically assaulted.

The officers made no further demands or requests, did not warn him that if he did not comply they
would take further escalated action.

The officers made no attempt to de-escalate the situation or to get Plaintiff to do as they demanded
short of the use of force.

Rather, one or more of the officers, immediately and without warning, tackled Plaintiff with great
force and violence and wrestled him to the ground and handcuffed him.

The actions of the Officers injured Plaintiff, causing a head injury, cuts and lacerations,
contusions, a broken ankle, scarring, pain and suffering, soft tissue injury, fractures, and other

physical, mental, emotional and psychological injuries, as well as violations of his civil and

COMPLAINT — PAGE 3
18.

19,

20.

al.

Case 1:21-cv-00330-REP Document1 Filed 08/23/21 Page 4 of 13

human rights.

Mr. Blessing was transported by Officer Foster and treated at a nearby hospital. His injuries were
the result of the use of excessive and unwarranted and unreasonable force by the officers.

The acts and omissions of the Officers were negligent, wrongful, reckless, willful and/or wanton
in physical and emotional abuse and harm inflicted upon the person of Plaintiff,

As a proximate result of that conduct, Plaintiffhas suffered serious and debilitating injuries to his ankle
muscle tissue damage, nerve damage, a significant amount of medical bills and period of
rehabilitation. He has past, present and future physical, psychological, emotional and mental
injury, disability, limitations, pain, suffering, medical bills, loss of earnings, loss of earning
capacity, attorney fees incurred and to be incurred, violation of his legal and constitutional rights,
and other special and general damages.

As a proximate result of said conduct, plaintiff has suffered and/or will suffer damages in the amount of

$500,000.00 or such other amount as is deemed just and equitable.

COUNT ONE- WRONGFUL SEIZURE OF PLAINTIFF WITHOUT REQUIRED PROBABLE

CAUSE, 42 U.S.C. 1983

22. All of the foregoing allegations are incorporated by reference herein as if set outin
full.

23. On September 19, 2019, Nampa City Police Officers, Phillips, Burns and Foster, in
their individual and official capacities, while acting within the course and scope of their
employment as lawfully employed officers of the Nampa City Police Department, acting under color of
state law, violated the Plaintiff's Fourth and Fourteenth Amendment right under the United States

Constitution to be free from seizure without probable cause.
COMPLAINT — PAGE 4
Case 1:21-cv-00330-REP Document1 Filed 08/23/21 Page 5 of 13

24, On that date and time, no lawful warrant had been issued by any Idaho magistrate which
required the arrest or detention of Plaintiff for the violation of any Idaho criminal statute.

25. On the basis of the information and knowledge within the possession of said
Officers, at the time they attempted to undertake the restraint of Plaintiff for purposes of taking
him into custody, sufficient probable cause did not exist which would lead a reasonably prudent person
to believe that Plaintiff had committed any criminal offense for which he could be arrested in the absence

of a warrant.

26. The Officers never declared to Plaintiff that they were placing him under arrest, as
is required by I.C. § 19-608.

27. The officers detaining and taking Plaintiff into custody was for further
interrogation, instead of complying with the Plaintiff's right to be taken before a magistrate after
being arrested without a warrant, as required by IC. § 19-615.

28. The warrantless, attempted seizure, undertaken by the Officers without probable
cause constitutes a deprivation of Plaintiff's Fourth and Fourteenth Amendment right to be free of
unreasonable searches and seizures for which he is entitled to damages under 42 U.S.C. § 1983.

COUNT TWO- FALSE ARREST, 42 U.S.C. 1983

29. All of the foregoing allegations are incorporated by reference herein as if set outin
full.

30. Plaintiffs Fourth and Fourteenth Amendment right to be secure from all
unreasonable searches and seizures, has application in the context of all seizures of a person,
including event those seizures that may fall short of traditional arrest, such that even if Plaintiff is
determined not to have been formally “arrested” at the time the Officers attempted to take him into

custody on September 19, 2019, their actions nonetheless constituted an unlawful seizure and arrest of
COMPLAINT — PAGE 5
Case 1:21-cv-00330-REP Document1 Filed 08/23/21 Page 6 of 13

Plaintiff undertaken without the required probable cause in violation of the Fourth and Fourteenth
Amendment.

31. The Officers, tackled, wrestled, used violence upon and severely hit, kicked,
grabbed, cuffed, or otherwise used force and violence upon the person of Plaintiff without

probable cause and in doing so their actions constituted an unlawful seizure and arrest of Plaintiff.

32. The Officers placed Plaintiff in handcuffs without probable cause and in doing so
his actions constituted an unlawful seizure and arrest of Plaintiff.

33. In all of these actions, the Officers took Plaintiff into custody without probable
cause and in doing so their actions constituted an unlawful seizure and arrest of Plaintiff.

34. The Officers unlawful seizure and arrest of the Plaintiff Plaintiff constitutes a
deprivation of Plaintiff Fourth and Fourteenth Amendment right to be free of unreasonable searches
and seizures for which he is entitled to damages under 42 U.S.C. § 1983.

COUNT THREE- OFFICERS’ USE OF EXCESSIVE FORCE- 42 US.C. 1983

35. All of the foregoing allegations are incorporated by reference herein as if set outin
full.

36. In the circumstances of this case on September 19, 2019 when the Officers, acting
under color of state law, undertook their investigation into the prior altercation, and based
upon the matters known to the Officers, there was no evidence or indication that Plaintiff had
committed any offense or wrongdoing, nor that he presented any danger or risk of harm to the
Officers or anyone else.

37. At no time during the entire encounter between the Officers and Plaintiff did he ever

physically or verbally threaten those Officers; nor did he pose any immediate threat to the safety of
COMPLAINT — PAGE 6
Case 1:21-cv-00330-REP Document1 Filed 08/23/21 Page 7 of 13

those officers or anyone else.

38. Neither Officer ever declared that Plaintiff was being placed under arrest, but
instead, acting without prior warning, those Officers undertook to seize Plaintiff by the use of
physical force and violence, and by the use of extreme, repeated, unnecessary, excessive and brute physical
force, and to place Plaintiff in handcuffs, to which Plaintiff did not resist, only declaring his desire to
stand rather than sit on the ground while being questioned by the Officers.

39. The Officers did not have a warrant authorizing an arrest of Plaintiff.

40, The Officers, as based upon the information they gained from their investigation,
did not have probable cause to undertake an arrest of Plaintiff for any criminal offense nor to use any
physical force against Plaintiff, and certainly not to use extreme and excessive physical force as
was used.

4l. The Officers’ actions, without probable cause, constituted an unlawful seizure of
Plaintiff and use of excessive force without reasonable cause, necessity, or justification.

42. The Officers’ actions in attempting to seize and arrest Plaintiff were unauthorized
and unlawful, and under the circumstances, constituted excessive force, as a matter of law, in
violation of Plaintiff’ s constitutional rights.

43. The Officers’ actions constituted excessive force in violation of 42 U.S.C. § 1983 for
which Plaintiff is entitled to damages in an amount to be proven at trial.

COUNT FOUR- CITY OF NAMPA’S UNCONSTITUTIONAL POLICY AND PRACTICE-
42 U.S.C. 1983

44. All of the foregoing allegations are incorporated by reference herein as if set outin
full.

45. Defendant City of Nampa, a political subdivision of the state of Idaho and Curtis

COMPLAINT — PAGE 7
Case 1:21-cv-00330-REP Document1 Filed 08/23/21 Page 8 of 13

Homer, in his individual and official capacities as the Chief of Police for the City of Nampa, and
Officers Phillips, Burns and Foster, in their individual and official capacities as Officers of the City of
Nampa Police department are liable under 42 U.S.C.A. § 1983 because the violations and
deprivation of Plaintiff's constitutional rights as alleged herein was inflicted pursuant to an official
policies, practices or customs of Defendant City of Nampa.

46. The vioktionsanddeprivation of the Plaintiffs constitutional rights, as alleged herein, was
caused in-fact of such policies, practices or customs. The policies, practices or customs were the
proximate cause of the injuries sustained by the Plaintiff. The policies, practices or customs reflect
a deliberate indifference to the risk that a violation ofa particular constitutional or statutory right will
result from that policy, practice or custom. The policies, practices or customs were the “moving
force” behind those constitutional violations.

47. These allegations are likely to have evidentiary support after a reasonable opportunity
for further investigation or discovery.

48. The City Defendants’ unlawful policies, practices or customs constitute a violation or
deprivation of Plaintiffs Fourth and Fourteenth Amendment right to be free of the warrantless,
attempted arrest, undertaken by the Officers without probable cause which constitutes a deprivation
of Plaintiffs Fourth and Fourteenth Amendment right to be free of unreasonable searches and

seizures for which he is entitled to damages under 42 U.S.C. § 1983.

49. The City Defendants’ unlawful policies, practices or customs constitutes a violation or
deprivation of Plaintiff's Fourth and Fourteenth Amendment right to be free of the Officers unlawful
seizure and arrest of the Plaintiff, which constitutes a deprivation of Plaintiff's Fourth and

Fourteenth Amendment right to be free of unreasonable searches and seizures for which he is

COMPLAINT — PAGE 8
Case 1:21-cv-00330-REP Document1 Filed 08/23/21 Page 9 of 13

entitled to damages under 42 U.S.C. § 1983.

50. The City Defendants unlawful policies, practices or customs constitutes a violation or
deprivation of Plaintiff's Fourth and Fourteenth Amendment right to be free of the Officers’ actions
in their unlawful use of tasers and batons which constituted excessive force in violation of 42 U.S.C.
§ 1983 for which Plaintiff is entitledto damages in an amount to be proven at trial.

51. The City Defendants’ unlawful policies, practices or customs constitutes a violationor
deprivation of Plaintiff's Fourth and Fourteenth Amendment right to be free of the Officers’ actions
in their violence, unlawful use of force, unlawful use of excessive force and unlawful use of the
handcuffs on Plaintiff which constituted excessive force in violation of 42 U.S.C. § 1983 for which
Plaintiff is entitled to damages in an amount to be proven at trial.

52. The City Defendants’unlawful policies, practices or customsconstitutes adeprivation
or violation of Plaintiff Fourth and Fourteenth Amendment right to be free of the Officers unlawful
seizure and search of the Plaintiff ‘s home, which constitutes a deprivation of Plaintiff Fourth and
Fourteenth Amendment right to be free of unreasonable searches and seizures for which he is
entitled to damages under 42 U.S.C. § 1983.

53. The City Defendants failed to have in place a policy, practice or custom which
addressed each, some, or all, of these identified instances of constitutional deprivations and
violations.

34. The City Defendants had in place a policy, practice or custom which addressed each,
some, or all, of these identified instances of constitutional deprivations or violations, but routinely
failed to follow those policies.

55. The Plaintiff is entitled to damages arising out of the conduct of the Defendant City

COMPLAINT — PAGE 9
Case 1:21-cv-00330-REP Document1 Filed 08/23/21 Page 10 of 13

of Nampa as based upon its customs, practices or policies which led to these constitutional
violations or deprivations, in an amount to be determined at trial, in addition to the direct damages
which arose from the conduct of the individual Officers that inflicted direct injuries upon the
Plaintiff.

COUNT FIVE- CITY OF NAMPA’S NEGLIGENT FAILURE TO SUPERVISE, TRAIN

OR DISCIPLINE- U.S.C. § 1983

56. All of the foregoing allegations are incorporated by reference herein as if set outin
full.

57. Defendants City of Nampa, a political subdivision of the state of Idaho and Curtis
Homer, in his individual and official capacities as the Chief of Police for the City of Nampa and
Officers, Phillips, burns and Foster (hereinafter collectively referred to as “Defendant City of Nampa”)
are also liable under 42 U.S.C.A. § 1983 because (1) their training procedures relating to Arrest
Procedures and the Use of Excessive Force, and specifically training procedures relating to the use
of handcuffs and the use of other physical force at the time Plaintiff's claims arose were inadequate;
(2) Defendants were deliberately indifferent to the safety and the constitutional rights of the public
in adopting the training policies; (3) the inadequate training directly caused the Plaintiff damages;
and (4) the policy, practice or custom was the moving force behind the constitutional deprivations
and violations.

58. These allegations are likely to have evidentiary support after a reasonable
opportunity for further investigation or discovery.

59. Discovery will reveal a pattern of similar constitutional deprivations or violations

by untrained employees in similar circumstances sufficient to demonstrate deliberate indifference to

COMPLAINT — PAGE 10
Case 1:21-cv-00330-REP Document1 Filed 08/23/21 Page 11 of 13

the safety and constitutional rights of the public.

60. Such a pattern of conduct is not required when it is demonstrated that an officer is so
lacking the specific training and tools otherwise required to handle a situation that he or she will
predictably and inevitably violate a citizen’s constitutional rights when confronted by circumstances
that will trigger a use of excessive force.

61. The Plaintiff is entitled to damages arising out of the conduct of the Defendant City
of Nampa and Chief Homer based upon their failure to train and supervise which led to these
constitutional deprivations and violations, in an amount to be determined at trial, in addition to
the direct damages which arose from the conduct of the individual Officers that inflicted direct injuries

upon the Plaintiff.

COUNT SIX ATTORNEY FEES 42 U.S.C. § 1988

62. All of the foregoing allegations are incorporated by reference herein as if set outin

full,
63. Should the Plaintiff prevail on any or all of his claims brought under 42 U.S.C.
§ 1983, then he requests the right to seek an award of attorney’s fees under I.C. § 42 U.S.C.

§ 1988 as the prevailing party on those claims.

WHEREFORE, the Plaintiff demands judgment against the Defendants jointly and
severally as follows:
(a) For general damages in excess of $10,000.00, believed to be approximately

$500,000.00 or such other amount as shall be determined at trial.

(b) For other general and special damages and losses, in an amount to be determined a

COMPLAINT — PAGE 11
Case 1:21-cv-00330-REP Document1 Filed 08/23/21 Page 12 of 13

trial.

(c) For reasonable attorney’s fees and costs as the Court may deem just and proper under 42

U.S.C. § 1983 and 42 U.S.C. § 1988

(d) For such other and further relief as the Court deems just, equitable, and proper.
DEMAND FOR JURY TRIAL

Plaintiff respectfully requests trial by jury of twelve persons as to all issues so triable.

Dated this_/ 4 day of August, 2021.

 

 

Pp
wn Z Af 4]
ji yt 4

Raymond D. Schild
Attorney for the Plaintiff

VERIFICATION

STATE OF IDAHO)
: SS.

County of Ada )

CHRISTOPHER BLESSING, being first duly sworn upon oath, deposes and says:

That he is the Plaintiff in the above-entitled action; that he has read the foregoing Complaint,
knows the contents therefore, and believes that the statements contained therein are true and correct

to the best of his knowledge.
Lf yes
2 yf\

CHRISTOPHER we

COMPLAINT — PAGE 12
Case 1:21-cv-00330-REP Document1 Filed 08/23/21 Page 13 of 13

SUBSCRIBED AND SWORN to before me this / G ~~ day of. , 2021.

pis 8bbCet egy, | .

Se

Se,
0

C)
Ose, —P @

ge®

 

senses
qanet eee,
Fe,
a “
- The eeggggcn®

Notary Public residing at }; : , 2D
My Commission Expires: 10 -d/- D632

\)
2
se

S,
S
2

9 OF \ ”

COMPLAINT — PAGE 13
